Per Curiam,
If the first and second assignments of error are to be entertained, they are dismissed on the opinion of the court below, discharging the rule to show cause why the transcript of the official stenographer’s notes of testimony should not be amended. The testimony which is the subject of the third and fourth assignments, though received in rebuttal, was properly commented upon in the charge. The judgment is affirmed and the record remitted to the court below for the purpose of execution.